Name: Commission Directive 98/68/EC of 10 September 1998 laying down the standard document referred to in Article 9(1) of Council Directive 95/53/EC and certain rules for checks at the introduction into the Community of feedingstuffs from third countries (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  cooperation policy;  agricultural activity;  trade;  transport policy;  European Union law
 Date Published: 1998-09-24

 24.9.1998 EN Official Journal of the European Communities L 261/32 COMMISSION DIRECTIVE 98/68/EC of 10 September 1998 laying down the standard document referred to in Article 9(1) of Council Directive 95/53/EC and certain rules for checks at the introduction into the Community of feedingstuffs from third countries (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 95/53/EC of 25 October 1995 fixing the principles governing the organisation of official inspections in the field of animal nutrition (1), and in particular Article 9(2) thereof, Whereas when products are introduced into the customs territory of the Community and are not released for free circulation in the territory of the Member State which carries out the checks the competent authority shall provide the person concerned with a document indicating the type of check carried out and its outcome; Whereas rules should be adopted for the compilation and the delivery of the document; Whereas in defining the layout of the document it should be taken into account the future possibility of an eventual electronic transmission of the information contained in it; Whereas this uniform approach allows the document to be drawn up only in one of the official langauges of the Community; Whereas a close cooperation between the customs authority and the competent authority in the field of animal nutrition must be established in order to ensure that inspection procedures are not eluded; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The document referred to in Article 9(1) of Directive 95/53/EC must be drawn up in accordance with the model laid down in Annex A. The document must take up a single sheet only. 2. For the compilation of the document based on the model laid down in Annex A the rules laid down in Annex B are applicable. 3. The document based on the model laid down in Annex A must be made out in one of the languages of the Community which is acceptable to the competent authority of the Member State where the products coming from third countries are introduced into the customs territory of the Community. If necessary, the competent authority of the Member State of destination may require from the person concerned referred to in Article 2(1) a translation of the document based on the model laid down in Annex A completed according to Annex B into one of the official languages of that Member State. The translation shall replace the corresponding particulars in the document in question. 4. Any alteration or erasure on the document based on the model laid down in Annex A by an unauthorised person makes it invalid. Article 2 1. A document based on the model laid down in Annex A shall be delivered by the competent authority of the entry point to the person concerned in the cases referred to in Article 9(1) of Directive 95/53/EC and precisely: (a) when the products are coming directly from a third country and are intended for the release for free circulation in a Member State other than that which carried out the checks referred to in Article 5 and, where appropriate, in Article 7 of Directive 95/53/EC; (b) when non-Community products are leaving a free zone, a free warehouse or a customs warehouse and are intended for the release for free circulation in a Member State other than that where the free zone, the free warehouse or the customs warehouse are located. 2. If the batch is split in different parts, a document based on the model laid down in Annex A must be delivered for each part of it. 3. The document based on the model laid down in Annex A completed according to Annex B must accompany the batch to which it referes up to the moment of its release for free circulation in the Community and must be presented to the competent authority of the Member State where the products are released for free circulation together with a copy of the results of the laboratory analyses, where available. 4. The Member States shall ensure that the customs authorities do not authorise the release of the products for free circulation into the customs territory of the Community unless information has been supplied that, both on the basis of the document based on the model laid down in Annex A completed according to Annex B and of possible further controls carried out by the competent authorities, the checks on the products in question have been carried out in accordance with Article 5 and 7 of Directive 95/53/EC to the satisfaction of the competent authority of the Member State where the products are released for free circulation. 5. The competent authority of the Member State where the products are released for free circulation into the customs territory of the Community shall keep the document based on the model laid down in Annex A as well as a copy of the results of the laboratory analysis, where available, for at least 18 months. Article 3 1. Member States shall adopt and publish no later than 31 March 1999, immediately informing the Commission thereof, the laws, regulations and administrative provisions needed to comply with this Directive. They shall apply these provisions from 1 April 1999. The provisions shall contain a reference to this Directive or be accompanied by such a reference on official publication. Details of the reference shall be set by the Member State. 2. Member States shall send the Commission the text of primary provisions of national law adopted on the matters regulated by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 5 This Directive is addressed to the Member States. Done at Brussels, 10 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 265, 8. 11. 1995, p. 17. ANNEX A DOCUMENT INDICATING THE CHECKS ON PRODUCTS USED IN ANIMAL NUTRITION INTRODUCED INTO THE EC FROM THIRD COUNTRIES ANNEX B DETAILED RULES FOR THE COMPILATION OF THE DOCUMENT REFERRED TO IN ANNEX A A. Information related to the batch presented 1. Consignor/exporter Enter the full name and address of the person or company concerned. 2. Serial number Enter the progressive number given to the document by the competent authority. 3. Consignee Enter the full name and address of the person or company to whom the goods are to be delivered. 4. Customs document Enter the number of the customs document. 5. Accompanying document Enter a reference to the document accompanying the batch. 5.1. Enter a cross in the appropriate box. Enter a cross in 1. [...] Yes if samples for laboratory tests have been taken as referred to in Article 6 of Directive 96/25/EC. 6. Declarant/representative Enter the full name and address of the person or company concerned. If the declarant and the exporter/consignor are the same person, enter consignor or exporter. 7. Origin Enter the name and the address of the establishment or the place of origin. 7.1. Enter the approval or the registration number of the establishment, where applicable. 8. Description of goods Enter a cross in the appropriate box: [ ] 8.1  for additives/premixtures [ ] 8.2  for feed materials [ ] 8.3  for compound feedingstuffs [ ] 8.4  for products referred to in Directive 82/471/EEC [ ] 8.5  for feedingstuffs for particular nutritional purposes [ ] 8.6  for other products and specify: 9. CN code Enter the CN code. 10. No packages Enter the quantity of packages or, in the case of unpacked goods, the word bulk, as appropriate. 11. Gross mass (kg) Enter the gross mass expressed in kilograms. 12. Net mass (kg) Enter the net mass expressed in kilograms. B. Checks carried out 13. Checks referred to in Article 5 of Directive 95/53/EC 13.1 Enter a cross. 13.2 Enter a cross in the appropriate box. 14. Checks referred to in Article 7 of Directive 95/53/EC 14.1 Enter a cross in the appropriate box. 14.2 Enter a cross in the appropriate box. Enter a cross in 1. [...] Yes, if laboratory tests have been carried out and the results are available. In this case join an authenticated copy of the results of the laboratory tests and specify the type of analysis requested with a reference to the relevant Directive laying down Community methods of analysis for the official control of feedingstuffs or specifying the type of analysis. 14.3 Enter a cross in the appropriate box. Enter a cross in 1. [...] Yes if samples for laboratory tests have been taken and the results are not yet available. In this case specify the type of analysis requested with a reference to the relevant Directive laying down Community methods of analysis for the official control of feedingstuffs or specifying the type of analysis. C. Validation 15. Full identification of the competent authority of the entry point and official stamp Enter the name of the office of the competent authority of the entry point and the official stamp, to be applied in a colour different from that used in the document. 16. The authorised official Enter the date, the signature of the authorised official of the competent authority and the full name in capital letters. D. Additional remarks (1) 17. Reserved for the competent authority of the Member State of destination This part of the document is available to the competent authority of the Member State of destination for eventual remarks. (1) Optional.